—Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 9, 2000, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
*821Claimant was discharged from his employment as a mechanic for violating the employer’s safety rules. The Unemployment Insurance Appeal Board ruled that claimant was disqualified from receiving benefits because he was terminated due to misconduct. Claimant appeals and we affirm. Substantial evidence supports the Board’s finding that claimant engaged in disqualifying misconduct. It is well settled that the refusal to comply with a reasonable request of the employer may constitute insubordination rising to the level of disqualifying misconduct (see, Matter of Roman [Commissioner of Labor], 277 AD2d 589; Matter of Frazier [Commissioner of Labor], 273 AD2d 676). Here, the record reveals that claimant attempted to remove a steel plate covering an excavation site in an unsafe manner after having been specifically instructed not to do so by his supervisor. The improper removal process resulted in serious damage to the employer’s vehicle. Although the Board reversed a decision of the Administrative Law Judge in claimant’s favor, it is well established that the Board is free to resolve credibility issues differently from the Administrative Law Judge (see, Matter of Sheehan [Commissioner of Labor], 268 AD2d 856; Matter of Lugo [Milford Mgt. — Commissioner of Labor], 251 AD2d 742, appeal dismissed 92 NY2d 939, lv denied 92 NY2d 819).
Cardona, P. J., Mercure, Peters, Mugglin and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.